DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Apr. 15th, 2022 has been entered.
 This action is in response to the amendments filed on Apr. 15th, 2022. A summary of this action:
Claims 1-2, 4-7, 9-10 have been presented for examination.
Claims 1 and 6 were amended
Claims 3 and 8 were cancelled
Claims 1-2, 4-7, 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1-2, 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
Claim 1-2, 4-7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anagaw, “Full waveform inversion using simultaneous encoded sources based on first-and second-order optimization methods”, 2014, PhD Dissertation, University of Alberta in view of Etienne et al., US 2014/0198607 and in further view of in view of Huang et al., “Full Waveform Inversion with Multisource Frequency Selection of Marine Streamer Data”, Los Alamos National Labs, LA-UR-17-22398, Published on 2017-10-28 and in further view of Operto et al., “Efficient 3-D frequency-domain mono-parameter full-waveform inversion of ocean-bottom cable data: application to Valhall in the visco-acoustic vertical transverse isotropic approximation”, 2015 
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regarding the claim objections
	In view of the amendments, the objections are withdrawn. 

Regarding the § 103 Rejection
In view of the amendments, the rejection is withdrawn and a new grounds of rejection is presented below.

The Examiner has responded to the arguments because the references previously relied upon are still relied upon in part:

Applicant submits (Remarks, page 9): “In contrast, Anagaw does not disclose the use of common-receiver gathers (not based on reciprocity) in conjunction with synthetic seismic data (based on reciprocity) to generate seismic data, as recited in the Applicants' amended independent claims 1 and 6.”

Examiner’s Response: The Examiner respectfully disagrees – this is not what the claim recites, and it is improper to import limitations into the claims which are not recited. The claim recites, in part: “sorting the simultaneous-source OBS data to obtain common-receiver gathers without regard to reciprocity that applies to a single source and receiver pair;” – this is a much more specific negative limitation then “not based on reciprocity” as argued. For clarification on the BRI, see ¶ 51 of the instant specification.  
	As to the present amendments, see the rejection below.  

Applicant submits (Remarks, page 9) : “…Nowhere does Anagaw teach, suggest or illustrate the combination of data derived using reciprocity with common-receiver gathers developed independent of reciprocity to predict conditions in the subsurface.”

Examiner’s Response: The Examiner respectfully disagrees – this is not what the claim recites, and it is improper to import limitations into the claims which are not recited. See above – in a similar manner, this argument relies on a far broader interpretation (the “common-receiver gathers developed independent of reciprocity”) than what is presently recited in the claim.
	As to the present amendments, see the rejection below.  

Applicant submits (Remarks, page 9) : “…The failure of Anagaw to disclose the use of common-receiver gathers in conjunction with synthetic data derived using reciprocity, as recited in the present claims, is not remedied by Operto… However, the Applicant notes that Operto is silent regarding the use of synthetic data based on reciprocity in conjunction with common-receiver gathers to predict conditions in the subsurface.” 

Examiner’s Response: The Examiner respectfully disagrees – this is not what the claim recites, and it is improper to import limitations into the claims which are not recited. For example, the claim makes no recitation of “predict conditions in the subsurface”.    
	As to the present amendments, see the rejection below.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7, 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 is rejected under a similar rationale as claim 1. The dependent claims are rejected due to dependency. 

Claim 1 recites, in part: blending, with a computer, said common-receiver gathers with said synthetic OBS seismic data to form a blended synthetic data;
Claim 6 recites, in part: blending, with a computer, said common receiver gathers with said synthetic OBS seismic data corresponding to said obtained simultaneous source OBS seismic data;
See ¶ 51 of the instant specification: “An example of the present technological advancement, described in Fig. 4, avoids the time- and resource-consuming and potentially inaccurate deblending step 302. Here, simultaneous-source OBS data containing signal from multiple sources 300, are sorted to common-receiver gathers 202, without regard to the requirements of reciprocity that applies to only one source and receiver pair. As before, synthetic data 204, are efficiently generated from 15 initial earth model 100, by invoking reciprocity. However, synthetic data 204, are now blended 400, to properly estimate the interference present in common-receiver gathers 202. In this form, synthetic data can be subtracted from acquired data to produce pseudo-deblended residual 402.”
To further clarify, see figure 4 #204-400 for the “Blend” step based on the “Synthetic…data”, and see step # 403 for the “…residual” step, and see step # 202 for the sorting step. 
The above limitations are not supported by the instant specification, as the instant specification does not provide sufficient support for “blending… said common receiver gathers with said synthetic OBS seismic data…”

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The dependent claims are rejected due to dependency. 

Claim 1 recites the limitation “computing a model gradient using the pseudo-blended residual”.  There is insufficient antecedent basis for this limitation in the claim, because the claim previously recited “pseudo-deblended residual” and not a “pseudo-blended residual”, as such it is not clear if this limitation in claim 1 is intended to refer back to the prior residual, or if this is a new residual element.
In view of the instant specification figures 4-5, the Examiner infers that this is referring back to the “pseudo-deblended residual”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anagaw, “Full waveform inversion using simultaneous encoded sources based on first-and second-order optimization methods”, 2014, PhD Dissertation, University of Alberta in view of Etienne et al., US 2014/0198607 and in further view of in view of Huang et al., “Full Waveform Inversion with Multisource Frequency Selection of Marine Streamer Data”, Los Alamos National Labs, LA-UR-17-22398, Published on 2017-10-28 and in further view of Operto et al., “Efficient 3-D frequency-domain mono-parameter full-waveform inversion of ocean-bottom cable data: application to Valhall in the visco-acoustic vertical transverse isotropic approximation”, 2015 

Regarding Claim 1
Anagaw teaches: 
	A method of full wavefield inversion using simultaneous- source, … sensor (OBS) data, comprising: (Anagaw, abstract, as cited below teaches a method for FWI wherein § 2.4 ¶ 1 clarifies “FWI, in general, is formulated as an iterative local minimization of the misfit between recorded [i.e., measured by sensors] and modeled datasets.” and page 21, ¶ 1 further clarifies: “FWI, where the complete seismic records are used”)
	obtaining, with a computer, simultaneous-source OBS data recorded by receivers in a seismic acquisition survey, wherein obtaining simultaneous-source OBS data comprises recording overlapping data at a receiver location from more than one source excitation location 
(Anagaw, abstract: “One way to reduce the overall cost of waveform inversion is by adopting a simultaneous source strategy. In other words, multiple sources are simultaneously fired to simulate super-shot gathers and thereby reduce the number of seismic modeling simulations that are performed during the inversion. However, the use of simultaneous sources introduces cross-talk artifacts that arise from the interference among the sources [overlapping data causes this interference] that constitute a super-shot.…Our analysis focuses on a multiscale frequency-domain FWI algorithm that is implemented with simultaneous sources that are randomly encoded with a source-encoding function…“Numerical tests show that high fidelity results can be attained by inverting partially overlapped groups of temporal frequencies” and see § 1.5 ¶ 1: “The basic idea of the simultaneous sources technique is to create super-shots through the summation of individual sources”,
To clarify, see § 1.2, ¶ 1: “The flow of FWI starts by predicting the modeling wavefield data at receiver locations from a forward modeling engine using a starting model, source-receiver geometry, source wavelet and other necessary input parameters. Once the modeling wavefield data are predicted at the receiver positions, the residual wavefield data are computed by subtracting the modeled data from the observed datasets [measured data] trace by trace at each receiver location (in the case of an l2 norm)” (also see § 2.4 ¶ 1) and page 21, ¶ 1 clarifies: “…Unlike FWI, where the complete seismic records are used…” – also see § 5.1 ¶ 1: “FWI is usually formulated as an iterative local optimization problem for solving model parameters by minimizing the l2-norm of the misfit function between the observed data [measured data] and computed data (Tarantola, 1984b; Virieux and Operto, 2009; Hu et al., 2011). In order to estimate the model parameters from the measured seismic data…”
	To clarify on the overlapping data: see page 127, ¶¶ 3-4: “…From a series of numerical calculations, we found that in simultaneous sources full waveform inversion, partially overlapping frequencies across a simultaneous multi-frequency group inversion along with regeneration of new source encoding functions and positions are key to achieve a high resolution image and to suppress cross-talk artifacts faster…Numerical examples demonstrate that, the larger the overlap of frequencies across the group, the better is the result”	 
	generating, with a computer, synthetic OBS seismic data from an initial earth model based on reciprocity, ...(Anagaw, first see § 1.2 ¶ 1: “The flow of FWI starts by predicting the modeling wave field data at receiver locations from a forward modeling engine using a starting model [generating synthetic sensor seismic data from an initial earth model], source-receiver geometry, source wavelet and other necessary input parameters. Once the modeling wavefield data are predicted at the receiver positions, the residual wave field data are computed by subtracting the modeled data [the synthetic data from the starting/initial model] from the observed datasets trace by trace at each receiver location (in the case of an l2 norm)…” then see § 5.2.2 starting on page 111 – specifically, see algorithms 6 and 7 which is one of Anagaw’s specific implementations of FWI, wherein algorithm 7 “For preconditioner M in Algorithm 7, we used the diagonal elements of pseudo-Hessian matrix based on the source-receiver reciprocity theory (Shin et al., 2001)” – wherein as shown in algorithm 6 this is the preconditioner for the “starting model” 
	to clarify, see § 5.3 including page 115, ¶ 3: “With free surface acquisition geometry, we generate a synthetic seismogram data from 113 sources that are spread equally at surface, and a total of 337 receivers are equally spread one grid size below the surface... The synthetic data is then contaminated by noise with SNR = 10…:
	blending, with a computer, … said synthetic OBS seismic data to form a blended synthetic data; (Anagaw, page 109, ¶2: “We demonstrate our premises using simultaneous source phase-encoded technique” as clarified on page 115, ¶¶ 3-4: “With free surface acquisition geometry, we generate a synthetic seismogram data from 113 sources …In order to speed up the numerical inversion, a simultaneous-source technique is used. A total of 11 super-shots are used where each super-shot contains approximately 10 individual monochromatic [“synthetic”] sources that are randomly assembled with phase encoding technique [example of a blending technique]…” 
	see § 2.3 ¶ 1: “The computational cost of full waveform inversion that results from multi-source simulations can be reduced by randomly assembling sources into super-shots using encoding function “ as later clarified on page 21: “…There are different kinds of source encoding techniques which encodes the sources and summed them together [blend them] to form new super-shots... In this thesis, we only employ the following three types sources encoding techniques…” – these are additional examples of blending techniques that were employed by Anagaw, to clarify § 5.2.1 discloses: “However, from our experiences with the simultaneous source methods, the difference in the final results from the source encoding functions such as phase-shift or time-delay are negligible.”
	differencing, with a computer, said [OBS data] and said blended synthetic data to form a … residual; (Anagaw, §1.2 ¶ 1: “the modeling wave field data are predicted at the receiver positions, the residual wave field data are computed by subtracting the modeled data from the observed datasets … (in the case of an l2 norm).” – then see algorithm 6 as cited above for the step of “residual wavefield”, – to clarify, § 1.2 is describing the “State of the art of [FWI]” in general terms, wherein algorithm 6 is one of Anagaw’s implementations which “In order to speed up the numerical inversion, a simultaneous-source technique is used. A total of 11 super-shots are used…” (Anagaw, page 115, ¶ 3) – as such, a skilled person would have inferred that Anagaw’s “residual” calculation in algorithm 6 “used” “super-shots” for this subtraction – i.e. the difference between the obtained “super-shot” and the modelled “super-shot” to compute the “residual wave field”
	computing a model gradient using the …residual; (Anagaw, algorithm 6: “gradient” is computed wherein this is using the “residual wavefields” – to clarify, § 1.2: “Once the modeling wavefield data are predicted at the receiver positions, the residual wavefield data are computed by subtracting the modeled data from the observed datasets trace by trace at each receiver location (in the case of an l2 norm). We then back-propagate the residual wave field from the receiver locations using the same forward modeling engine. The gradient is then computed by taking the zero-lag cross-correlation between the forward and back-propagation wavefields everywhere within the model space.”)
	updating the initial earth model based on the model gradient to form an updated model; (Anagaw, algorithm 6: “Update model” is performed – wherein this is based on the gradient, i.e. the update model step is performed using the results from the “gradient” – see algorithm 6 for more details, and the description for this algorithm – the “gradient” is used to calculated the delta/change in “mk” which is then used to “Update model”)
	 
Anagaw does not explicitly teach: 
Ocean bottom sensor
and wherein the seismic acquisition survey comprises a number of source excitation locations that is greater than a number of receiver locations;
sorting the simultaneous-source OBS data to obtain common-receiver gathers without regard to reciprocity that applies to a single source and receiver pair;
wherein reciprocity comprises utilizing receiver locations from the seismic acquisition survey as source excitation locations when generating the synthetic OBS seismic data and utilizing source excitation locations from the seismic acquisition survey as receiver locations when generating the synthetic OBS seismic data;
blending, with a computer, said common-receiver gathers with said synthetic OBS seismic data to form a blended synthetic data;
differencing, … said common-receivers gathers… pseudo-blended
and prospecting for hydrocarbons at a location derived from the updated model.

Anagaw, in view of Etienne teaches:
Ocean bottom sensor…sorting the simultaneous-source OBS data to obtain common-receiver gathers without regard to reciprocity that applies to a single source and receiver pair; (Etienne, ¶ 165: “An exemplary process for processing acquired data is now described with reference to FIG. 14. At step 1410, the data retrieved from the nodes is received. The step 1420, for each source, the known source activation times are used to extract and organize segments of the continuous recording into common receiver gathers [example of sorting into common-receiver gathers without regards to reciprocity]. The length in time of the extracted segments can be determined by a maximum depth of interest, corresponding to the maximum amount of time it is expected that seismic waves will require to reach the maximum depth of interest and return to the sensor…” – to clarify, a skilled person would have inferred that this step of “extract and organize” was without regard to reciprocity because this was 1) not stated to being reciprocity, and 2) rather is using the “source activation times”)
	as to this being simultaneous-source ocean bottom sensor data – see fig. 13, # 1320- 1330: “Deploy autonomous ocean bottom nodes…Repeatedly activate multiple seismic sources substantially simultaneously and gather data at nodes”, and ¶ 38: “The present invention provides a system for collecting seismic data in marine environments by deploying multiple, continuous operating, wireless, self-contained ocean bottom sensor units or pods, each characterized by a symmetrical, low profile casing, and a unique external bumper to promote ocean bottom coupling and prevent entrapment in fishing nets.”, e.g. see fig. 11 for the “Nodes” which as visually shown are the OBS sensors of Etienne)
differencing, … said common-receivers gathers… pseudo-blended(Anagaw, §1.2 ¶ 1: “the modeling wave field data are predicted at the receiver positions, the residual wave field data are computed by subtracting the modeled data from the observed datasets … (in the case of an l2 norm).” – then see algorithm 6 as cited above for the step of “residual wavefield”,
	then see Etienne, ¶ 165: “An exemplary process for processing acquired data is now described with reference to FIG. 14. At step 1410, the data retrieved from the nodes is received. The step 1420, for each source, the known source activation times are used to extract and organize segments of the continuous recording into common receiver gathers [example of sorting into common-receiver gathers without regards to reciprocity].”
	As such, a skilled person would have found it obvious that when Anagaw’s residual calculation was performed in view of Etienne by using the extracted and organized measured data from Etienne that this would have produced a pseudo-deblended residual
to clarify on the BRI, ¶ 61 of the instant specification: “To complete the illustration of the method, synthetic gather 400 has been subtracted from pseudo-deblended gather 202 shown in Fig. 10 to generate the pseudo-deblended residual 402, shown in Fig. 13.” As clarified in ¶ 15: “A related concept is that of "pseudo-deblending", which assembles recorded seismic traces according to the excitation time of each source” – e.g. Anagaw’s “residual” calculation, as computed using the extracted and organized measured data from Etienne, which was based on “known source activation times” 
and prospecting for hydrocarbons at a location derived from the updated model (Etienne, ¶ 170: “…generate mapping and/or imaging data representing the subsurface structures in two or three dimensions, such as may be suitable for oil and gas exploration [prospecting, see ¶ 46 of the instant specification].”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Anagaw on the use of “FWI” in combination with “a simultaneous source strategy” (Anagaw, abstract) with the teachings from Etienne on a system for “…performing a seismic survey with simultaneous shooting [sources]…” (Etienne, ¶ 152). 
The motivation to combine would have been that as per Etienne ¶ 157: “…As described herein, the nodes are operationally autonomous in that neither power, nor data, nor operational instructions are transmitted by the rope, which is designed strictly for keeping the nodes physically connected, allowing for simplified deployment and collection…”  - to clarify, see ¶ 15 of Etienne, “With respect to operation of the aforementioned OBS systems, the prior art systems generally require some externally generated control command in order to initiate and acquire data for each shot…” – whereas Etienne is “operationally autonomous”.

Anagaw, in view of Etienne, does not explicitly teach: 
and wherein the seismic acquisition survey comprises a number of source excitation locations that is greater than a number of receiver locations;
wherein reciprocity comprises utilizing receiver locations from the seismic acquisition survey as source excitation locations when generating the synthetic OBS seismic data and utilizing source excitation locations from the seismic acquisition survey as receiver locations when generating the synthetic OBS seismic data;
blending, with a computer, said common-receiver gathers with said synthetic OBS seismic data to form a blended synthetic data; 

Huang teaches: 
blending, with a computer, said common-receiver gathers with said synthetic OBS seismic data to form a blended synthetic data; (Huang, abstract: “The theory and practice of multisource full waveform inversion of marine supergathers are described with a frequency-selection strategy” as clarified on page 2: “A supergather is formed by encoding and summing up shot gathers from multiple seismic sources” – similar to Anagaw’s supershots
then, see page 6 ¶ 2: “…The remedy to this mismatch is to use an encoding function in the multisource finite-difference modeling that only activates specified receivers for any one shot [example of common receiver gathers]… The key idea of this orthogonal encoding strategy is to allow Pi to be a narrow bandpass filter which, in the time domain, is convolved with each trace of the ith shot gather. The passbands do not overlap, so the time-domain representations of Pi and Pj convolved with one another are zero unless i = j. These filtered shot gathers are then blended together to get one supergather [example of blending the synthetic data with the common receiver gathers]. Now this encoding strategy will be tested for FWI” 
to clarify, see figure 1, as described on page 7 # 1-3: “…In Figure 1(c), a bandpass filter is applied to decode the (b) supergather so that the cyan traces can be separated from the red traces. In each shot gather, only traces recorded by receivers [by common receiver gathers] in a hypothetical marine survey are retained while the others are muted… In Figure 1(d), the decoded and muted traces are blended together to give the bandlimited marine supergather”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Anagaw, as modified above, wherein “Our analysis focuses on a multiscale frequency-domain FWI algorithm that is implemented with simultaneous sources that are randomly encoded with a source-encoding function.” (Anagaw, abstract) with the teachings from Huang on an “encoding function in the multisource finite-difference modeling that only activates specified receivers for any one shot” (Huang, page 6, ¶ 2). 
The motivation to combine would have been that “…We denote this problem in multisource FWI as the aperture mismatch problem, where the observed supergather is for a blended marine survey while the predicted supergather is for a blended land survey. The aperture mismatch will lead to a non-zero misfit function (equation 2), even if the exact velocity model is used for prediction. The remedy to this mismatch is to use an encoding function in the multisource finite-difference modeling that only activates specified receivers for any one shot…” (Huang, page 6). 

Anagaw, in view of Etienne and Huang, does not explicitly teach: 
and wherein the seismic acquisition survey comprises a number of source excitation locations that is greater than a number of receiver locations;
wherein reciprocity comprises utilizing receiver locations from the seismic acquisition survey as source excitation locations when generating the synthetic OBS seismic data and utilizing source excitation locations from the seismic acquisition survey as receiver locations when generating the synthetic OBS seismic data;

Operto teaches:
and wherein the seismic acquisition survey comprises a number of source excitation locations that is greater than a number of receiver locations; wherein reciprocity comprises utilizing receiver locations from the seismic acquisition survey as source excitation locations when generating the synthetic OBS seismic data and utilizing source excitation locations from the seismic acquisition survey as receiver locations when generating the synthetic OBS seismic data; (Operto §3.1.2 ¶ 1 which teaches “A recording layout of 12 cables equipped with four-component receivers recorded 49,954 shots, located 5 m below the sea surface [number of source excitation locations] . The nominal distance between cables is 300 m, with the two outer cables at 600 m. The inline spacing between two consecutive shots and receivers is 50 m. The total number of receivers is 2302 [number of receiver locations]....”, i.e. there are more source excitations/”shots” than receivers – and hence as per § 3.1.2 ¶ 1, “We exploit the source–receiver reciprocity to process the hydrophone components as explosive sources and the shots as hydrophones sensors to reduce the number of forward modelling [the generation of synthetic data] during FWI by one order of magnitude.”, i.e. § 4.3.1 ¶ 2: “In our case, we involve all the reciprocal sources (2302) and all the reciprocal receivers (49,954) at each iteration of the FWI”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Anagaw, as modified above, on a system for full wave seismic inversion with the teachings from Operto on a similar system that uses “real...data” from “ocean-bottom” sensors. The motivation to combine would have been that “We have presented the first application on real ocean-bottom seismic data of 3-D efficient frequency-domain FWI based on sparse direct solver when attenuation and VTI anisotropy are taken into account in the modelling.” (Operto, § 4). 
An additional motivation to combine would have been that “In this study, we use only the data from the hydrophone component. We exploit the source–receiver reciprocity to process the hydrophone components as explosive sources and the shots as hydrophones sensors to reduce the number of forward modelling during FWI by one order of magnitude.” (Operto, page 1368, col. 1, ¶ 1)

Regarding Claim 2
Anagaw teaches: 
	The method of claim 1, wherein the blending of said synthetic OBS seismic data is based on field acquisition parameters. (Anagaw, § 1.2, ¶ 1: “The flow of FWI starts by predicting the modeling wavefield data at receiver locations from a forward modeling engine using a starting model, source-receiver geometry, source wavelet and other necessary input parameters.”, also see figure 2.3 the caption: “Figure 2.3: Source randomization: source location selections (DR) during source assembling to make super-shots. A total of 23 super-shots created from 225 individual sources.”, e.g. page 115 ¶ 3: “With free surface acquisition geometry, we generate a synthetic seismogram data from 113 sources that are spread equally at surface, and a total of 337 receivers are equally spread one grid size below the surface.” – as such, the blending (e.g., fig. 2.3) is based on field acquisition parameters 
to clarify on the BRI see ¶ 52 of the instant specification: “Field acquisition parameters 500, can include the times and locations of source excitations along with locations of sensors and the time intervals for which they recorded data...”

Regarding Claim 4
Anagaw teaches: 
	The method of claim 1, wherein the model is an earth model. (Anagaw, § 1.2 ¶ 1 – this uses a “velocity model” which is an example of an earth model – e.g., page 115, ¶¶ 1-2: “Similar to Chapter-4, the original BP/EAGE velocity model is re-gridded onto a 50 m x 50 m spatial grid. Figure 4.14a depicts the true BP/EAGE velocity model and Figure 4.15a is the smooth model used as a starting model. The BP/EAGE salt model contains salt domes with high velocity and
subsalt slow velocity anomalies. The high velocity contrast between the top of the salt domes, subsalt velocity anomalies and the water layer is responsible for generating strong amplitude multi-reflections…”; to clarify on the BRI see ¶ 8 in the instant specification: “computed earth model (typically velocity but any physical property used in FWI),” 

Regarding Claim 5
Anagaw teaches: 
	The method of claim 1, further comprising imaging subsurface structures from the updated model. (Anagaw § 1.1: “The main objective of full waveform inversion (FWI) is to produce a high-fidelity model parameters that best fits the observed seismic data at various scales for improved seismic imaging”; to clarify – see page 115, ¶¶ 1-2: “…The main challenges in this model for FWI are to retrieve salt body and the subsalt velocity anomalies properly. This is because high reflection amplitude on the base of the salt and the low subsalt velocity anomalies is a challenge for any imaging technique, including FWI, to appropriately reconstruct the velocity model and to focus reflectors correctly.”)

Regarding Claim 6
Claim 6 is rejected under a similar rationale as claim 1 above, wherein:

Anagaw, as modified above and taken in view of Operto teaches: 
	obtaining, with a computer at least one of conventional streamer seismic data, conventional OBS seismic data, and simultaneous-source streamer seismic data; (Operto, abstract: “Computationally efficient 3-D frequency-domain full waveform inversion (FWI) is applied to ocean-bottom cable data from the Valhall oil field in the visco-acoustic vertical transverse isotropic (VTI) approximation…” and see § 3.1.2 and ¶ 1 – this is an example of obtaining conventional OBS seismic data;
	and then see page 1387, col. 2, last paragraph: “For streamer acquisition, the frequency-domain approach becomes less attractive. The first reason is that, if several computational domains are considered according to the local illumination provided by the moving source-receiver acquisition system, then a limited number of sources will be located in each computational subdomain….Streamer acquisition will require to refine the frequency interval accordingly (namely, the number of frequencies increases) to prevent notches in the wavenumber spectrum, hence increasing the computational cost of the frequency-domain approaches”; )
differencing, with a computer, said conventional OBS seismic data or streamer seismic data and corresponding synthetic seismic data to obtain a conventional OBS residual or a streamer residual; (Operto, abstract: “Computationally efficient 3-D frequency-domain full waveform inversion (FWI) is applied to ocean-bottom cable data from the Valhall oil field in the visco-acoustic vertical transverse isotropic (VTI) approximation.”, to clarify see page 1384, col. 1, letter “iv”: “The elapsed time to compute one gradient is around 35 mn, 60 mn, 175 mn on the 70 m, 50 m, 35 m grids, respectively. The tasks performed by MUMPS (LU factorization and substitution steps) roughly represent one half of the elapsed time required to compute one gradient. Presently, most of the computations that are not related to MUMPS (building of right-hand sides, explicit computation of pv wavefield, extraction of wavefield solutions at receiver positions, source signature estimation, computation of data residuals [the differencing] and misfit function, building of the radiation pattern matrices and correlation between incident and adjoint wavefields) are parallelized with MPI through a source distribution over the MPI processes. Only the reading of the data, the writing of the FWI models and the line search are sequential.” 
to further clarify, the Examiner notes that Operto is using “FWI”, and Anagaw § 1.2 ¶ 1 provides a general description of the “State of the art of full waveform inversion” including that “Once the modeling wavefield data are predicted at the receiver positions, the residual wavefield data are computed by subtracting the modeled data from the observed datasets [e.g., Operto’s calculation] trace by trace at each receiver location (in the case of an l2 norm).”  
using one or more of the pseudo-deblended residual, the conventional OBS residual, or the streamer residual to compute a model gradient; (Anagaw, algorithm 6: “gradient” is computed wherein this is using the pseudo-deblended “residual wavefields” – to clarify, § 1.2: “Once the modeling wavefield data are predicted at the receiver positions, the residual wavefield data are computed by subtracting the modeled data from the observed datasets trace by trace at each receiver location (in the case of an l2 norm). We then back-propagate the residual wave field from the receiver locations using the same forward modeling engine. The gradient is then computed by taking the zero-lag cross-correlation between the forward and back-propagation wavefields everywhere within the model space.” – to clarify, see the rejection of claim 1
as to the other residuals – this is the use of FWI without a simultaneous source for the data, e.g. Anagaw, § 1.2 ¶ 1 and see algorithms 1 for the “residual wavefield” step, e.g. Operto page 1384, col. 1, letter “iv”: “The elapsed time to compute one gradient is around 35 mn, 60 mn, 175 mn on the 70 m, 50 m, 35 m grids, respectively….”)
	updating, with a computer, the initial earth model based on the model gradient to form an updated model; (Anagaw, algorithm 6: “Update model” is performed – wherein this is based on the gradient, i.e. the update model step is performed using the results from the “gradient” – see algorithm 6 for more details, and the description for this algorithm – the “gradient” is used to calculated the delta/change in “mk” which is then used to “Update model”; also see Anagaw algorithm 1 for the “Update model” step, also Operto abstract: “The vertical wave speed is updated during FWI while density, quality factor QP and anisotropic Thomsen’s parameters δ and  are kept fixed to their initial values”)
	 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Anagaw on a system for full wave seismic inversion with the teachings from Operto on a similar system that uses “real...data” from “ocean-bottom” sensors. The motivation to combine would have been that “We have presented the first application on real ocean-bottom seismic data of 3-D efficient frequency-domain FWI based on sparse direct solver when attenuation and VTI anisotropy are taken into account in the modelling.” (Operto, § 4).
An additional motivation to combine would have been that “In this study, we use only the data from the hydrophone component. We exploit the source–receiver reciprocity to process the hydrophone components as explosive sources and the shots as hydrophones sensors to reduce the number of forward modelling during FWI by one order of magnitude.” (page 1368, col. 1, ¶ 1)

Furthermore, the Examiner notes that the KSR rationale of “(A) Combining prior art elements according to known methods to yield predictable results;” (MPEP 2143(I)(A)) is an additional supporting rationale to support the above conclusion of obviousness. 
To clarify: the above limitations of claim 6 which were not recited in claim 1 are the combination of the features of claim 1 with the use of known “conventional” data [as recited in the claim 6] analyzed with the known method of FWI (e.g., see Anagaw § 1.2 ¶ 1 and algorithm 1 as well as § 1.1 ¶ 1; see Operto as cited above, see the instant specification ¶¶ 8-10), wherein as claimed additional limitations are performing the same function as they would separately, as the claim recites such limitations separately from the simultaneous source limitations. As such, a skilled person would have recognized that the results of such a combination were predictable.

Regarding Claim 7
Claim 7 is rejected under a similar rationale as claim 2 above. 

Regarding Claim 9
Claim 9 is rejected under a similar rationale as claim 4 above. 

Regarding Claim 10.
Claim 10 is rejected under a similar rationale as claim 5 above.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anagaw, Amsalu Y., and Mauricio D. Sacchi. "Comparison of multifrequency selection strategies for simultaneous-source full-waveform inversion." Geophysics 79.5 (2014): R165-R181. – see the abstract, see table 1, this is a publication by Anagaw related to the relied upon PhD Dissertation 
Hegen et al., US 2010/0008184, see the abstract, see ¶¶ 31-33
Ikelle, US 2007/0274155, see the abstract, see ¶¶ 224-233
van Borselen et al., US 2012/0039149, see the abstract, see fig. 2 step 24, see ¶ 49 
Krebs et al., US 2010/0018718, see the abstract, see figures 1-2, see fig. 10, see ¶ 60 and figure 60
Wang et al., US 2017/0168177, see the abstract, see figures 3A-3B,see ¶ 187
Krebs et al., US 2013/0238246, see the abstract, see fig. 3
Ratcliffe et al., US 2017/0031041, the abstract, see fig. 3 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David A Hopkins/Examiner, Art Unit 2147